Citation Nr: 1314995	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-46 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left knee patellofemoral degenerative arthritis, claimed as secondary to service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.

2.  Entitlement to service connection for a right foot and heel disability, claimed as secondary to service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1961 to September 1963.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claims.

In March 2012, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a right foot and heel disability, claimed as secondary to service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's current left knee patellofemoral degenerative arthritis is related to his service-connected right ankle disability.  

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed left knee patellofemoral degenerative arthritis is related to his service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Given the disposition of the Veteran's case, the Board finds that any deficiency in VA's duty to assist or notify the Veteran is harmless.  The Board points out that the Veteran received proper notice as to degree of disability and effective date in a December 2009 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection for a left knee disability

The Veteran contends that his service-connected right ankle arthritis with degenerative joint disease of the tarsal joints caused his left knee patellofemoral degenerative arthritis.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has specifically raised the matter of his entitlement to service connection for a left knee disability on a secondary basis.  See, e.g., the Veteran's claim for VA benefits dated October 2009.  There is nothing in the Veteran's presentation, or elsewhere in the record, which leads the Board to believe that service connection on a direct basis is contemplated.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court concluded that the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion.  While the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process, the Board is not required to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision.  Thus, the Board will consider the Veteran's claim on a secondary service connection basis alone and not on a direct service connection basis.

With regard to element (1) of secondary service connection, the medical evidence of record documents a diagnosis of patellofemoral arthritis of the left knee.  See private treatment record from C.W., M.D., dated October 2009.  Accordingly, the first Wallin element has been satisfied.

The Veteran is service-connected for status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.  Wallin element (2) has, therefore, been met.

Turning to Wallin element (3), that of nexus, the record contains conflicting medical opinions which address the issue. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted private treatment reports dated in October 2009 and January 2010 from C.W., M.D., which indicate a relationship between the left knee disability and the service-connected right ankle disability.  Specifically, Dr. C.W. reported that he has treated the Veteran for his lower extremity problems for more than 15 years.  He reported in the October 2009 private treatment report that "the ankle fusion with limb length discrepancy is a significant contributor, more than 51 percent, to [the Veteran's] left knee symptoms."  Dr. C.W.'s rationale for his opinion was based on examination of the Veteran and review of the Veteran's medical history.  He also reported that the Veteran's right leg is shorter than the left, which caused abnormal gait pattern that in turn caused the development of patellofemoral changes in the left knee. 

In contrast to the opinion of Dr. C.W., a VA examiner reported in a June 2010 addendum to an examination dated November 2009 that although any gait abnormalities related to the Veteran's service-connected right ankle disability may have caused increased symptoms in the left knee, he ultimately concluded that it was less likely than not to have caused or aggravated the Veteran's left knee pathology.  The VA examiner's rationale for his conclusion was based on examination of the Veteran and review of his claims folder.  He also noted that the Veteran had an on-the-job injury which required surgical intervention in the left knee, and that measured lengths of the right and left leg were the same.    

The opinion of Dr. C.W. as well as the opinion of the VA examiner appear to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current left knee patellofemoral degenerative arthritis is related to his service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  As such, Wallin element (3), and thereby all three elements, has been satisfied.   

In conclusion, the Board finds that entitlement to service connection for left knee patellofemoral degenerative arthritis is warranted.


ORDER

Entitlement to service connection for left knee patellofemoral degenerative arthritis, claimed as secondary to service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints is granted.






	(CONTINUED ON NEXT PAGE)
REMAND

Service connection for a right foot and heel disability

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for a right foot and heel disability, claimed as secondary to service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints, must be remanded for additional evidentiary development.

The Veteran was afforded a VA examination for his right foot and heel disability in November 2009.  The VA examiner, after indicating review of the claims folder and examination of the Veteran, diagnosed the Veteran with cavus foot structure with hammertoes, but reported in a June 2010 addendum that it was not caused or aggravated by the Veteran's service-connected right ankle disability.  He also reported that the Veteran has significant right ankle and mid foot arthritic changes; residuals of his surgeries with fusion across the tibiotalar and tibiofibular joints; and, osteoarthritic changes in the subtalar joint and talonavicular joints, all likely related to the right ankle injury and repair.  He further reported that "the [V]eteran's primary right foot and ankle problems do relate to his right heel and fusion, with increasing symptoms status post fusion with arthritic change in the subtalar joint and talonavicular joint, which are, in my opinion, more likely than not a result of his existing service-connected right ankle injury and subsequent fusion."  Crucially, however the VA examiner did not specifically indicate what right heel disability the Veteran currently suffers from.  In this regard, the VA examiner stated "I am unclear what was meant by heel..."  Pertinently, the Veteran has contended that he has a right heel disability which is related to the service-connected right ankle and tarsal joints disability.  See, e.g., the March 2012 Board hearing transcript, page 14.  There is no other medical evidence of record which specifically documents a right heel disability.  

Because the record is unclear as to whether the Veteran has a right heel disability, the Board finds that an additional examination and opinion should be obtained which address whether the Veteran has a separate right heel disability, and if so, whether it is related to his service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Additionally, the Board notes that the Veteran testified at the March 2012 Travel Board hearing that he has received treatment from Dr. C.W. for his right ankle, foot, and heel disabilities for almost 20 years.  A review of the Veteran's claims folder reveals that the only associated records from Dr. C.W. are dated October 2009 and January 2010.  Indeed, it does not appear that records from Dr. C.W. have been requested.  As such, on Remand, all treatment records from Dr. C.W. should be obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Dr. C.W. referenced during his March 2012 hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records and these are unable to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right foot and heel disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current right heel disability or any other right foot disability, specifically noting those that constitute separate disabilities from his service-connected right ankle disability.

b)  If a right heel or other right foot disability is identified,  provide an opinion, as to whether it is at least as likely as not that the disability is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints.  If the examiner finds that the right foot or heel disability is aggravated by the service-connected status post arthrodesis of the right ankle with traumatic arthritis, loss of motion and degenerative joint disease of the tarsal joints, then he/she should quantify the degree of aggravation, if possible.

(c)  Attempt to clarify the June 2010 addendum opinion of record that states, "the [V]eteran's primary right foot and ankle problems do relate to his right heel and fusion...".
 
The examiner should indicate in his/her report that the claims file was reviewed.  The underlying reasons for all opinions expressed must be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


